              Case 16-15388-mkn     Doc 660     Entered 12/11/18 11:55:48     Page 1 of 4




 1   Samuel A. Schwartz, Esq.
     Nevada Bar No. 10985
 2
     Connor H. Shea, Esq.
 3   Nevada Bar No. 14616
     Brownstein Hyatt Farber Schreck
 4
     100 North City Parkway
 5   Suite 1600
     Las Vegas, NV 89106-4614
 6
     Telephone: 702.382.2101
 7   Facsimile: 702.382.8135
 8
     Attorneys for RD VII Investments, LLC

 9
         UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF NEVADA
10

11   In re:                                            )   Case No. 16-15388-MKN
                                                       )
12   Superior Linen, LLC,                              )   Chapter 7
13                                                     )
                     Debtor.                           )
14
     ____________________________________              )
15
                   STIPULATION REGARDING PAYMENT OF INSURANCE
16
                   PROCEEDS DIRECTLY TO RD VII INVESTMENTS, LLC
17

18
              RD VII Investments, LLC (“RD VII”), by and through its counsel, Samuel A.

19   Schwartz, Esq. of Brownstein Hyatt Farber Shreck, LLP, and Shelley D. Krohn, Chapter 7
20
     Trustee of the above-styled bankruptcy case (the “Trustee”), by and through her counsel
21

22   Jeanette E. McPherson, Esq. of Schwartzer & McPherson Law Firm, hereby file this
23
     Stipulation Regarding Payment of Insurance Proceeds Directly to RD VII Investments, LLC
24
     (the “Stipulation”):
25

26                                           RECITALS
27
              1.    Superior Linen, LLC, (the “Debtor”) filed for relief under Chapter 11 of the
28

29   Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”) on
30   September 30, 2016.
31
              2.    On December 16, 2016, the Bankruptcy Court approved the Debtor’s Motion
32




                                                   1
            Case 16-15388-mkn        Doc 660     Entered 12/11/18 11:55:48        Page 2 of 4




 1   for an Order: (i) Authorizing Superpriority Post-Petition Financing; (ii) Granting Liens And
 2
     Providing Superpriority Administrative Expense Claims; (iii) Approving Loan Documents
 3
     Relating To The Foregoing; (iv) Granting Relief From The Automatic Stay; and (v) Granting
 4

 5   Other Related Relief in accordance with Section 364 of the Bankruptcy Code (each a “Motion
 6
     to Obtain Credit”). See Docket No. 150.
 7

 8
            3.     On February 3, 2017, the Bankruptcy approved the Debtor’s second Motion

 9   for Authority to Obtain Credit. See Docket No. 261.
10
            4.     On March 30, 2017, the Bankruptcy Court approved the Debtor’s third and
11

12   final Motion for Authority to Obtain Credit. See Docket No. 401.
13
            5.     Pursuant to this Court’s final order granting the Motions to Obtain Credit, RD
14
     VII was granted a “super priority priming lien claim in the Debtor’s bankruptcy case in the
15

16   amount of any outstanding principal, interest and fees in respect of the Loan having priority
17
     over all administrative expenses of the kind specified in sections 105, 326, 328, 330, 331,
18

19   503(b), 506(c), 507(a), 507(b), 546(c) and 726 of the Bankruptcy Code . . . .” See the Final
20   Order Granting Debtor’s Third Emergency Motion for an Order (i) Authorizing Superpriority
21
     Post-Petition Financing; (ii) Granting Liens And Providing Superpriority Administrative
22

23   Expense Claims; (iii) Approving Loan Documents Relating To The Foregoing; (iv) Granting
24
     Relief From The Automatic Stay; and (v) Granting Other Related Relief, Docket No. 401, para.
25

26
     3 (the “Final Order”).

27          6.     As of the date of this Stipulation, RD VII submits it is owed in excess of
28
     $670,000.00 of post-petition financing issued in connection with the Motions to Obtain
29

30   Credit and the Final Order, which amount does not include interest, legal fees or costs.
31
            7.     Prior to and during the bankruptcy case, the Debtor held a commercial
32




                                                    2
               Case 16-15388-mkn       Doc 660    Entered 12/11/18 11:55:48       Page 3 of 4




 1   property insurance policy that included coverage for business interruption (the “Policy”)
 2
     with Liberty Mutual Insurance (“Liberty Mutual”).
 3
               8.    During the bankruptcy case, the Debtor incurred certain business interruption
 4

 5   due to the failure of a boiler, which interruption was covered, at least in part, by the Policy.
 6
     During the bankruptcy case, Liberty Mutual provided the Debtor with a replacement for the
 7

 8
     failed boiler and covered the costs of the associated with the replacement. Liberty Mutual

 9   now agrees that as of today’s date, $361,014.36 of the Debtor’s lost profits is covered by the
10
     Policy.
11

12             9.    On August 21, 2017, this case was converted from one under Chapter 11 to
13
     one under Chapter 7.
14
               10.   Shelley D. Krohn is the duly appointed and acting Chapter 7 Trustee.
15

16             11.   Based on this Court’s Final Order approving the Motions to Obtain Credit, the
17
     Trustee and RD VII agree any remaining proceeds paid from the Policy are the collateral of
18

19   RD VII. Accordingly, through this Stipulation, the Trustee and RD VII agree any moneys
20   paid by Liberty Mutual pursuant to the Policy may be paid directly to RD VII.
21
                                                 AGREEMENT
22

23             NOW, THEREFORE, in consideration of the foregoing, RD VII and the Trustee
24
     stipulate and agree as follows:
25

26
               12.   The foregoing Recitals are true and correct.

27             13.   On or about November 8, 2018, Liberty Mutual agreed it owed $361,014.36
28
     under the Policy and is prepared to pay the same immediately.
29

30             14.   The Trustee agrees RD VII has a first priority lien in the proceeds of the
31
     Policy, among other claims.
32




                                                     3
            Case 16-15388-mkn       Doc 660     Entered 12/11/18 11:55:48    Page 4 of 4




 1          15.      Accordingly, the Trustee agrees that the balance of the Liberty Mutual
 2
     proceeds may be paid directly to RD VII.
 3
     Date: December 11, 2018                          Date: December 11, 2018
 4

 5   /s/ Samuel A. Schwartz                           /s/ Jeannette E. McPherson
     Samuel A. Schwartz, Esq.                         Jeanette E. McPherson, Esq.
 6
     Nevada Bar No. 10985                             Schwartzer & McPherson Law Firm
 7   Brownstein Hyatt Farber Schreck                  2850 South Jones Blvd., Suite 1
 8
     100 North City Parkway                           Las Vegas, Nevada 89146
     Suite 1600                                       Telephone: 702.228.7590
 9   Las Vegas, NV 89106-4614                         Facsimile: 702.892.0122
10   Telephone: 702.382.2101                          Attorneys for Shelley D. Krohn, Trustee
     Facsimile: 702.382.8135
11   Attorneys for RD VII Investments, LLC
12

13

14   Submitted by:
15
     By /s/ Samuel A. Schwartz
16   Samuel A. Schwartz, Esq.
17
     Nevada Bar No. 10985
     Brownstein Hyatt Farber Schreck
18   100 North City Parkway
19   Suite 1600
     Las Vegas, NV 89106-4614
20   Attorneys for RD VII Investments, LLC
21

22

23

24

25

26

27

28

29

30

31

32




                                                  4
